       Case 4:20-cv-03484 Document 1 Filed on 10/09/20 in TXSD Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

FIESTA MART, LLC.            §
                             §                            CIVIL ACTION NO.__________________
Plaintiff,                   §
                             §
v.                           §
                             §
WILLIS OF ILLINOIS, INC. and §
WILLIS TOWERS WATSON US, LLC §
                             §
   Defendants.               §

                                         NOTICE OF REMOVAL

        Defendants WILLIS OF ILLINOIS, INC. 1 and WILLIS TOWERS WATSON US

LLC (collectively, “Willis”) file this Notice of Removal for the purpose of removing this cause to

the United States District Court for the Southern District of Texas, Houston Division, and state as

follows:

                                       I. STATE COURT ACTION

        This is an action filed on or about September 4, 2020 in the District Court of Harris County,

Texas, Cause Number 202053693. Plaintiff Fiesta Mart, LLC asserts three causes of action

(violation of Tex. Ins. Code. § §541.051 and 541.061; breach of contract; and negligence/negligent

misrepresentation) related to the submission of certain proofs of loss and recovery of insurance

proceeds for losses incurred as a result of Hurricane Harvey. Plaintiff alleges damages and seeks

monetary relief, stating that Willis’ actions caused “millions of dollars in losses for Fiesta Mart.”

The Complaint does not identify a specific dollar amount that Plaintiff is seeking to recover.




1
  Defendants note that the case caption incorrectly lists the Defendant as Willis of Illinois, LLC. In the Petition,
Plaintiff correctly refers to Defendant as Willis of Illinois, Inc. See Complaint, at ¶ 8.



DEFENDANTS’ NOTICE OF REMOVAL                                                                  Page 1 of 5
          Case 4:20-cv-03484 Document 1 Filed on 10/09/20 in TXSD Page 2 of 5




                                       II. FEDERAL JURISDICTION

           Defendant Willis Towers Watson US LLC is a limited liability company organized under

the laws of Delaware and has its principal place of business at 800 N. Glebe Road, Arlington,

Virginia 22203. The citizenship of a limited liability company is determined by the citizenship of

each of its members. 2 Defendant Willis’s sole shareholder is Towers Watson Delaware Holdings

LLC, a Delaware limited liability company with its principal place of business in Virginia. Towers

Watson Delaware Holdings LLC’s sole shareholder is WTW Delaware Holdings LLC, a Delaware

limited liability company with its principal place of business in Delaware. WTW Delaware

Holdings LLC’s sole shareholder is Willis US Holding Company, LLC, a Delaware limited

liability company with its principal place of business in Delaware. Willis US Holding Company,

LLC’s sole shareholder is Willis North America Inc., a company incorporated under the laws of

Delaware and with its principal place of business in New York. Willis is thus a citizen of

Delaware, Virginia, and New York for diversity jurisdiction purposes.

           Defendant Willis of Illinois, Inc., is a corporation organized under the laws of Illinois, and

has a principal place of business at 233 S. Wacker Drive, Suite 2000, Chicago, IL 60606. It is thus

a citizen of Illinois for diversity jurisdiction purposes.

           Plaintiff is a limited liability company organized under the laws of Texas and has its

principal place of business in Houston. Despite a reasonable search of public records and court

filings, Willis is unable to conclusively determine the membership of Plaintiff Fiesta Mart, LLC.

Based on information and belief, Willis believes that Plaintiff is citizen of Texas for diversity

jurisdiction purposes. 3


2
    Harvey v. Great Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
3
  Willis notes that in Fiesta Mart, L.L.C. v. ACON Investments, LLC (Case No. 4:18-cv-04704), which is referred to
in Exhibit 3 to the Petition, Defendant ACON Investments, LLC removed from state court to the District Court for the


DEFENDANTS’ NOTICE OF REMOVAL                                                                  Page 2 of 5
        Case 4:20-cv-03484 Document 1 Filed on 10/09/20 in TXSD Page 3 of 5




         The amount in controversy is in excess of $75,000, exclusive of interest and costs. Here,

the Petition alleges that “Willis’ breach of contract has resulted in millions of dollars in losses for

Fiesta Mart.” There is therefore complete diversity of citizenship and a sufficient amount in

controversy to confer jurisdiction on this Court pursuant to 28 U.S.C. §1332. The above-described

civil action is therefore one that may be removed pursuant to 28 U.S.C. §§1332, 1441, and 1146

and is hereby removed.

                          III. STATE COURT DOCUMENTS ATTACHED

         This Notice of Removal has been filed within thirty (30) days after receipt, through service

or otherwise, of Plaintiff’s Petition, filed in the District Court of Harris County, Texas. Plaintiff’s

Petition was served on Defendants on September 14, 2020. Removal is therefore timely under 28

U.S.C. §1446(b). Pursuant to 28 U.S.C. § 1446(a), Defendants have filed as the Appendix to this

Notice of Removal a complete copy of the State’s Court file, including copies of all process,

pleadings, orders and the Docket Sheet in the State Court action.

         Pursuant to 28 U.S.C. § 1446(d), Defendants will notify the Clerk of the Court in the State

Court action of this removal and will give notice thereof to all adverse parties.

                                         IV. RELIEF REQUESTED

         Defendants Willis of Illinois, Inc. and Willis Towers Watson US LLC respectfully request

that Cause No. 2020-53693 in the District Court of Harris County, Texas be removed to the United

States District Court for the Southern District of Texas, Dallas Division, and that this Court accept

this Notice of Removal and that it assume jurisdiction of this case and issue such further orders

and processes as may be necessary to bring before it all parties necessary for the trial hereof.




Southern District of Texas on the basis of diversity of citizenship, treating Fiesta Mart L.L.C. as a citizen of Texas
[ECF 1]. Fiesta Mart L.L.C. did not challenge the removal or otherwise refute the allegation that it is a Texas citizen.



DEFENDANTS’ NOTICE OF REMOVAL                                                                     Page 3 of 5
      Case 4:20-cv-03484 Document 1 Filed on 10/09/20 in TXSD Page 4 of 5




       As required by Local Rule 81, a copy of each of the following is attached to (or filed with)

this Notice:

               1.     All executed process in the case;

               2.     Pleadings asserting causes of action, e.g., petitions, counterclaims, cross

                      actions, third-party actions, interventions and all answers to such pleadings;

               3.     All orders signed by the state judge;

               4.     The docket sheet;

               5.     An index of matters being filed; and

               6.     A list of counsel of record, including addresses, telephone numbers and

                      parties represented.


                                     Respectfully submitted,

                                     MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                     By: /s/ Christopher W. Martin
                                           Christopher W. Martin
                                           State Bar of Texas No. 13057620
                                           Federal Bar No. 13515
                                           martin@mdjwlaw.com
                                           Niels Esperson Building
                                           808 Travis, 20th Floor
                                           Houston, TX 77002
                                           Telephone: 713-632-1701
                                           Facsimile: 713-222-0101

                                             ATTORNEYS FOR DEFENDANTS
                                             WILLIS OF ILLINOIS, INC. and
                                             WILLIS TOWERS WATSON US LLC




DEFENDANTS’ NOTICE OF REMOVAL                                                     Page 4 of 5
      Case 4:20-cv-03484 Document 1 Filed on 10/09/20 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been mailed,
e-mailed, telecopied or hand delivered to all attorneys of record, in compliance with the FEDERAL
RULES OF CIVIL PROCEDURE, on this the 9th day of October, 2020.



                                                     /s/ Christopher W. Martin
                                                     Christopher W. Martin




DEFENDANTS’ NOTICE OF REMOVAL                                                    Page 5 of 5
